Citation Nr: 1431484	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for purposes of accrued benefits, for a left shoulder disability, to include as secondary to service-connected left lower extremity strain.  

2. Entitlement to service connection for purposes of accrued benefits, for a left foot disability, to include as secondary to service-connected left lower extremity strain.  

3. Entitlement to service connection for purposes of accrued benefits, for a respiratory disability (to include chronic obstructive pulmonary disease (COPD)), to include as due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1966 to May 1970.  He died in November 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a decisional letter granted the appellant, in her capacity as the surviving spouse, be substituted as the claimant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  In October 2012, the case was remanded for additional development and to satisfy notice requirements.  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the left foot disability claim on appeal to include gout and plantar fasciitis of the left foot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2012 remand, the Board instructed the AOJ to arrange for the Veteran's claims file to be forwarded to an appropriate medical professional for review, to identify the Veteran's left shoulder disability and to provide an opinion on whether such disability is related to service.  The December 2012 VA examiner diagnosed the Veteran's left shoulder condition as left acromioclavicular degenerative arthritis, but did not provide an opinion on whether such disability was related to the Veteran's service.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board regrets the continued delay in this case, since the AOJ has not substantially complied with the Board's October 2012 remand instructions, a further remand is necessary.  

Regarding the claim of service connection for a left foot disability, the December 2012 VA examiner opined that the Veteran's "left foot condition is consistent with no left foot disability other than history of gout and plantar fasciitis."  However, the examiner noted that December 2008 VA treatment records show a history of gout in the feet since October 2008.  In light of the application of Clemons, the Board finds that an addendum opinion addressing whether the Veteran's claimed left foot gout and plantar fasciitis is related to his service and/or service-connected left lower extremity strain is necessary.  

Regarding the claim of service connection for a respiratory disability, to include COPD, the appellant has raised a secondary theory of entitlement which has not yet been adjudicated by VA.  In a March 2013 statement, the appellant asserted that the Veteran's COPD was caused by smoking cigarettes in order to cope with stress in service and with his service-connected PTSD for many years after service.  For claims filed after June 9, 1998, as here (the claim for a respiratory disability was filed in December 2008), service connection is expressly prohibited for any disability related to chronic tobacco use.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service).  As the appellant has asserted a secondary theory of entitlement (that the Veteran's COPD was caused by tobacco use that was secondary to his service-connected PTSD), and the medical evidence of record is inadequate to address that medical question, remand to secure an advisory medical opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should return the entire record to the December 2012 VA examiner for review and addendum opinions regarding the Veteran's left shoulder and respiratory disabilities.  The examiner must review the entire record and provide opinions that respond to the following:  

(a) Regarding service connection for a left shoulder disability, is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's left shoulder disability (acromioclavicular degenerative arthritis) is related to his service?  

(b)(1) Regarding service connection for a left foot disability, is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's left foot gout is related to service, to include as due to the Veteran's left ankle injury/complaints in service?  

(b)(2) Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's left foot gout was caused OR aggravated (permanently worsened in severity) by the Veteran's service-connected left lower extremity strain?

(b)(3) If, and only if, there is evidence of a diagnosis of left foot plantar fasciitis since December 2008, is it at least as likely as not (i.e., 50% or greater probability) that such is related to service, to include as due to the Veteran's left ankle injury/complaints in service?  

(b)(4) If, and only if, there is evidence of a diagnosis of left foot plantar fasciitis since December 2008, is it at least as likely as not (i.e., 50% or greater probability) that such was caused OR aggravated (permanently worsened in severity) by the Veteran's service-connected left lower extremity strain?

(c)(1) Regarding service connection for a respiratory disability (to include COPD), is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected PTSD was a factor causing him to continue to smoke and/or prevented him from stopping smoking after service?  The opinion provided should reflect consideration of the appellant's contention that the Veteran smoked to cope with stress in Vietnam and PTSD after service.  

(c)(2) If so, is it at least as likely as not (i.e., 50% or greater probability) that use of tobacco after service was a substantial causative or aggravating factor in the development of COPD, AND would COPD have been prevented but for the use of tobacco products?  

If the December 2012 VA examiner is unavailable to provide the addendum opinions, the AOJ should arrange for another appropriate physician to review the record and provide the opinions sought.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3. The AOJ should then review the record and readjudicate the remaining claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

